DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 6, 7, 9, 10, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kranz (WO 2017/007925, IDS ref) as evidenced by Watkins (Nucleic Acids Research 33(19): 6258-6297 (2005)).
Regarding claim 1, Kranz disclosed:
A method of enzymatic synthesis of a polynucleotide, 
Paragraph 0003: “The invention relates, in part, to compositions and methods for the enzymatic synthesis of nucleic acid molecules.”
the method comprising: a. contacting a first primer region of a universal template strand comprising universal base analogs with a complementary primer;
Paragraph 0003: “The single stranded nucleic acid template may be bound to a solid support at either its 3' or 5' end. A primer, complimentary to the primer binding site at the 3' end, may then be added creating a duplex nucleic acid with an extended 5' tail comprising universal bases.”
Paragraph 0004: “…a) providing on a solid support a single or double stranded template comprising a primer binding site at the 3' end and a universal template at the 5' end, b) adding a primer complimentary to the primer binding site…”.
b. removing a blocking group; 
Paragraph 0003: “Synthesis of the nucleic acid occurs by the stepwise addition of 3' protected nucleotides to the elongated primer using a polymerase. Each addition of a protected nucleotide is followed by a deprotection step to allow the addition of the next nucleotide in the sequence.” 
Paragraph 0004: “…e) removing the protective group from the 3' protected nucleotide…”.
The “deprotection” step constitutes “removing a blocking group”. Note that the claim does not require a particular order of steps, or that the blocking group is removed from the original primer, as opposed to a protected nucleotide incorporated into the primer during synthesis of the polynucleotide.
c. contacting the universal template strand with a protected nucleotide selected according to a predetermined polynucleotide sequence and a polymerase so that the protected nucleotide is incorporated into the polynucleotide hybridized to the universal template strand; 
Paragraph 0003: “Synthesis of the nucleic acid occurs by the stepwise addition of 3' protected nucleotides to the elongated primer using a polymerase. Each addition of a protected nucleotide is followed by a deprotection step to allow the addition of the next nucleotide in the sequence.”
Paragraph 0004: “…c) adding a polymerase and a 3' protected nucleotide such that the protected nucleotide is added to the primer or the oligonucleotide extending from the primer, d) removing unreacted protected nucleotide and optionally polymerase and, e) removing the protective group from the 3' protected nucleotide…”.
and d. repeating steps b-c to synthesize the polynucleotide.
Paragraph 0004: “…f) repeating steps (c)-(e) until synthesis of the oligonucleotide has been completed…”.
Regarding claims 4 and 5, Kranz disclosed (paragraph 0006): “…the universal template may be comprised of inosine which is capable of forming a base pair with adenine, cytosine, guanine and thymine.” It is submitted that inosine has the properties recited in claim 4, as evidenced by Watkins (see figure 1 of Watkins showing hydrogen bonding between inosine and the other bases).
Regarding claim 6, in Kranz’s method, the primer is extended by a nucleotide, which is blocked at the 3’ end. The blocking group is removed, and the primer is extended by a further nucleotide, which is blocked at the 3’ end, etc. Thus, Kranz’s primer “includes the blocking group” that is removed, because the primer remains a “primer” throughout the process. In addition, claim 1 requires “repeating steps b-d”. The only way that a blocking group can be removed from the primer more than once is to construe the extended primer of each cycle as a “primer” (which it is).
Regarding claim 7, Kranz disclosed (paragraph 0034): “Chemical groups that may be used to protect the 3' position of the nucleotide are limited in that they should not interfere with the function of the polymerase and they must be easily converted to 3' -OH under mild conditions to allow for addition of the next oligonucleotide.”
Regarding claim 9, Kranz disclosed (paragraph 0035): “In some embodiments, 3' protective groups may be removed by the use of electrogenerated acid.” Kranz also disclosed (paragraph 0034): “Using UV light as a deprotectant would allow the use of a single large surface with selective deprotection of synthesis spots with a directed beam of UV light. In such an embodiment only those spots where a nucleotide has been added would be subjected to the UV deprotection step for each round of synthesis.” Therefore, Kranz disclosed at least acid-labile and photolabile blocking groups.
Regarding claim 10, Kranz disclosed (paragraph 0033): “DNA polymerases which may be used include, but are not limited to, E. coli DNA polymerase, SEQUENASE 2.0™, T4 DNA polymerase or the Klenow fragment of DNA polymerase 1…”. These are DNA-dependent DNA polymerases.
Regarding claims 13 and 14, Kranz disclosed a working example (paragraphs 0067-0071), in which a universal template with two primer binding sites (one on each end) is contacted with a first primer complementary to the site at the 3’ end of the template, extended one base at a time using 3’ blocked nucleotides (paragraph 0069), and upon reaching the other primer binding site, is extended using a mixture of dNTPs without blocking groups (paragraph 0070). This meets the limitations of claim 14. Then (at paragraph 0071), the beads upon which the universal template is attached, along with the newly synthesized polynucleotide hybridized thereto, are heated to 95°C to “dehybridize” the polynucleotide from the template, and the beads with templates are sedimented with a magnet whereas the newly synthesized polynucleotides (“Oe ssDNA”) are left in the supernatant, which is transferred to a new tube. This meets the limitations of claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kranz (WO 2017/007925, IDS ref) in view of George (US 2019/0144887).
The disclosure of Kranz has been discussed. Kranz did not disclose using a primer with a Tm that is greater than 60°C.
George disclosed (paragraph [0080]): ““Primer” refers to a polynucleotide sequence that is capable of specifically hybridizing to a polynucleotide template sequence, e.g., a primer binding segment, and is capable of providing a point of initiation for synthesis of a complementary polynucleotide under conditions suitable for synthesis, i.e., in the presence of nucleotides and an agent that catalyzes the synthesis reaction (e.g., a DNA polymerase)…In other embodiments, the primer has a Tm, between about 50° C. and 70° C.”
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application when practicing the method of Kranz with a primer having a Tm that is greater than 60°C. As discussed in MPEP 2144.05: “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” Additionally, as discussed in MPEP 2144.05: “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kranz (WO 2017/007925, IDS ref) in view of Hiatt (US 6,136,568).
The disclosure of Kranz has been discussed. Kranz did not disclose that the backbone of the template strand comprised peptide nucleic acids or ribose phosphate with a 2’-deoxy substitution.
Hiatt disclosed methods for enzymatically synthesizing a polynucleotide by annealing a primer to a first short template, extending the primer on the template using a polymerase, dissociating the extended primer from the template, annealing the extended primer to subsequent short template, extending the extended primer on the subsequent template, and repeating the cycle a number of times to synthesize a desired polynucleotide (see abstract).
Hiatt also disclosed (column 6, line 40): “In general, the templates of the present invention have a compositional nature substantially similar to the primers and contain an oligonucleotide molecule composed of either dNTPs, rNTPs, peptide-nucleic acids (PNAs), 2'-O-methyl rNTPs…”.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the method of Kranz by using templates incorporating PNA or 2’-O-methyl rNTP, since Hiatt disclosed the use of such templates for the purpose of enzymatically synthesizing polynucleotides. See MPEP 2144.07 regarding selecting a known material based on its suitability for its intended purpose. Here, Hiatt disclosed the suitability of templates comprising PNA or 2’-O-methyl rNTP for use in synthesizing polynucleotides. 

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kranz (WO 2017/007925, IDS ref) in view of Egeland (Nucleic Acids Research 33(14):e125 (2005)).
The disclosure of Kranz has been discussed. Kranz did not disclose the features of synthesizing a plurality of polynucleotides using templates bound to a solid substrate, or the selective de-blocking of subsets of the templates during synthesis, as recited in claims 15 and 18, or the feature of a microelectrode array as recited in claims 16 and 19, or that the deblocking groups were removed by a redox reaction as recited in claim 17, or fluidic pathways as recited in claims 18 and 20.
Egeland disclosed a electrode microarray-based system for synthesizing oligonucleotides (abstract, figure 2). Using such an array, specific regions of the array could be made to generate acid based on oxidation at the anodes (page 3, last paragraph in left column): “The ions and radicals generated by these redox reactions…”. This results in removal of protecting groups (i.e. “deblocking”) (id.).
Egeland’s system also comprised fluidic paths for delivering and removing reagents (figure 1).
It would have been prima facie obvious to adapt Egeland’s system to perform Kranz’s enzymatic, template-based synthesis method, as this would allow for parallel synthesis of many different nucleic acid sequences. 

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As a template completely comprised of inosine or other “universal base” can be used to synthesize any desired nucleic acid per the method of Kranz (cited above), there would seem to be no reason to incorporate “natural bases” among the “universal bases” in the template.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As TdT is a template independent polymerase, there would seem to be no reason to employ TdT with a template to synthesize a nucleic acid.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637